MEMORANDUM **
Roberto Acosta-Payan and Maria Luisa Acosta, married natives and citizens of Mexico, seek review of an order of the Board of Immigration Appeals summarily affirming an order of an immigration judge (“IJ”) denying their motion to reopen removal proceedings. We review for abuse of discretion the denial of a motion to reopen. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny the petition for review.
The IJ did not abuse her discretion in denying petitioners’ motion to reopen on the ground that petitioners failed to demonstrate the evidence they submitted was previously unavailable. See 8 C.F.R. § § 1003.2(a) and (c); Bhasin v. Gonzales, 423 F.3d 977, 984 (9th Cir.2005). Moreover, the IJ considered the evidence petitioners submitted and acted within her broad discretion in determining that the evidence was insufficient to warrant reopening. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002) (denial of a motion to reopen shall be reversed if it is “arbitrary, irrational, or contrary to law.”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.